FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM LIGHTNER,                                No. 09-35905

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00259-BLW-
                                                 REB
  v.

PAMELA HUNTSMAN; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       William Lightner, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his constitutional rights in connection with his designation as a Violent

Sexual Predator. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (Rooker-Feldman);

Crooks v. Maynard, 913 F.2d 699, 700 (9th Cir. 1990) (judicial immunity);

Lukovsky v. City & Cnty. of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008)

(statute of limitations).

       To the extent that Lightner’s claims are based on the premise that the state

court decision affirming his designation as a Violent Sexual Predator was

erroneous, the district court properly dismissed the claims as barred by the Rooker-

Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005) (the Rooker-Feldman doctrine bars “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments”).

       The district court properly dismissed the claims against Judge Judd, Judge

Schroeder, and the State of Idaho, because these defendants are immune from

liability. See 42 U.S.C. § 1983 (barring injunctive relief against a judicial officer

“unless a declaratory decree was violated or declaratory relief was unavailable”);

Fireman’s Fund Ins. Co. v. City of Lodi, 302 F.3d 928, 957 n.28 (9th Cir. 2002)

(“‘The Eleventh Amendment bars suits which seek either damages or injunctive

relief against a state . . . .’” (citation omitted)).


                                               2                                 09-35905
      The district court properly dismissed Lightner’s remaining claims as time-

barred. See Idaho Code Ann. § 5-219(4) (two-year statute of limitations for

personal injury actions); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009)

(§ 1983 actions are governed by the forum state’s statute of limitations for personal

injury actions, and a claim accrues when the plaintiff knows or should know of the

injury which is the basis of the action).

      Lightner’s contentions concerning accrual are unpersuasive. See Knox v.

Davis, 260 F.3d 1009, 1013 (9th Cir. 2001) (a mere continuing impact from past

violations does not give rise to a new cause of action); McConnell v. Critchlow,

661 F.2d 116, 118 (9th Cir. 1981) (a subsequent decision recognizing a cause of

action does not delay accrual of the limitations period). We are also not persuaded

by Lightner’s contention that the statute of limitations was tolled, including while

his state lawsuit was pending. See Young v. Kenny, 907 F.2d 874, 875 (9th Cir.

1990) (plaintiffs in § 1983 suits do not need to exhaust state judicial remedies).

      Lightner’s remaining contentions, including those about the merits of his

claims, are unavailing.

      AFFIRMED.




                                            3                                   09-35905